Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 1 of 9 PagelD #: 25

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
MICHAEL DURHAM,
Petitioner,
Vv. : C.A. No. 17-1714-LPS

ATTORNEY GENERAL OF THE STATE :
OF DELAWARE, et. al.,

Respondents.

 

MEMORANDUM

I. BACKGROUND

In December 2003, a Delaware Superior Court jury convicted Petitioner Michael Durham
(“Petitioner”) of first degree burglary, attempted first degree robbery, first degree reckless
endangering, second degtee conspiracy, four counts of possession of a fireatm during the
commission of a felony, terroristic threatening, third degree assault (the lesser-included offense of
second degree assault), endangering the welfare of a child, criminal mischief, and aggravated
menacing, See Durham v. Pheips, 2009 WL 3271370, at *1 (D. Del. Oct. 9, 2009). The conviction
stemmed from the home invasion of a residence. See id. ‘The Supetior Court sentenced Petitioner
on March 9, 2004 as an habitual offender to life in prison on the attempted first degree robbery
conviction, and also to 103 years of imprisonment on the remaining convictions, suspended after
100 years for probation. See id. The Delaware Supreme Court affirmed Petitioner’s convictions and
sentences on January 12, 2005. See Durham v. State, 867 A.2d 176 (Del. 2005).

In May 2005, Petitioner filed in the Superior Court a motion for postconviction relief

pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). See Durham v. State, 909

 

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 2 of 9 PagelD #: 26

A.2d 594 (Table), 2006 WL 2795079, at *1 (Del. Sept. 28, 2006). The Superior Court denied the
Rule 61 motion, and the Delaware Supreme Court affirmed that decision. See id. at *2.

In 2007, Petitioner filed in this Court a habeas Petition pursuant to 28 U.S.C. § 2254
challenging his 2003 conviction. See Durham, 2009 WL 3271370. He presented the following five
grounds for relief: (1) vindictive prosecution and prosecutorial misconduct; (2) judicial misconduct
and error; (3) ineffective assistance of trial counsel; (4) Double Jeopardy violations; and (5) unlawful
confinement. Id. at *3. The Honorable Joseph J. Farnan, Jr., denied the Petition in October 2009
after determining that a sub-argument in Claim Two did not warrant relief under § 2254(d)(1) and
the other claims were procedurally barred from federal habeas review. See id. at *10-11. Petitioner
did not appeal that decision.

On May 11, 2017, Petitioner asked the Superior Court for permission to proceed pra se to
pursue a cettificate of eligibility and to modify his 2004 habitual offender sentence under 11 Del. C.
§ 4214(f). See Durham v. State, 185 A.3d 693 (Table), 2018 WL 2069057, at *1 (Del. May 2, 2018).
“The Superior Court denied [Petitionet’s] request [on September 11, 2017], holding that [Petitioner]
was not eligible for relief under § 4214(f) because {he] had been sentenced to life imprisonment,
which had been imposed solely within the sentencing judge’s discretion.” Id. The Delaware
Supreme Court affirmed that decision, explaining:

Under Superior Court Special Rule of Procedure 2017-1, which was
enacted by the Superior Court as directed by the General Assembly in
11 Del. C. § 4214(), a request for certificate of eligibility under §
4214(f) may only be filed by the petitioner’s attomey of record or the
Office of Defense Services. The Supetior Coutt will not consider a pro

se request under § 4214() unless the petitioner is granted permission
to proceed pro se.

‘When [Petitioner] was sentenced for attempted first degree robbety as
a habitual offender, § 4214(a) provided a habitual offender could
2

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 3 of 9 PagelD #: 27

receive a sentence of up to life imprisonment and would “receive a
minimum sentence which shall not be less than the statutory maximum
penalty provided elsewhere in this Title for the fourth or subsequent
felony which forms the basis of the State’s petition to have the person
declared to be an habitual criminal except that this minimum provision
shall apply only when the fourth or subsequent felony is a Title 11
violent felony, as defined in § 4201(c) of this title.” The statutory
maximum penalty for attempted first degree robbery, the violent
felony forming the basis of the State’s petition to declare [Petitioner] a
habitual offender, was twenty years at Level V incarceration.
[Petitioner] therefore faced a sentence between twenty years at Level
V and life imprisonment. Because the sentencing judge exercised
discretion under § 4214(a) to sentence [Petitioner] to life imprisonment
instead of twenty years at Level V incarceration, [Petitioner] did not
receive “a minimum sentence of not less than the statutory maximum
penalty for a violent felony.”

Durham, 2018 WL20169057, at *1.

Petitioner filed the instant Petition in November 2017, while his appeal from the Superior
Court’s denial of his request for eligibility was pending. Ina convoluted fashion, Petitioner asserts
several complaints concerning the interpretation, application, and general implications of 11 Del.
Code § 4214(f) — enacted in 2016 — on his 2004 habitual offender sentence of life imprisonment,
including allegations that it constitutes an ex post facto law, violates Delaware sentencing guidelines,
anid demonstrates the overall unconstitutionality of Delaware’s habitual offender statute. However,
upon closer examination, the Court perceives the Petition as asserting the following two core
grounds fot relief: (1) the Delaware state courts erroneously interpreted and applied § 4214(f) when
they refused to provide Petitioner with an opportunity to seek a reduction of his 2004 habitual
offender sentence; and (2) Petitioner’s 2004 habitual offender sentence is illegal because it exceeds
the statutory maximums for the underlying offenses and was imposed in contradiction to Delaware

statutory law. (D.I. 1)

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 4 of 9 PagelD #: 28

Ii. SECTION 4214(f) OF THE HABITUAL OFFENDER STATUTE

In 2016, the General Assembly enacted Senate Bill 163, which entirely
tewtote the version of the habitual criminal statute under which
[Petitioner] was sentenced. Senate Bill 163 changed some of the
citcumstances under which a person could be declared a habitual
offender and some of the mandatory sentences associated with a
habitual offender designation. [] Section 4214(f) gave some offenders
sentenced under the old version of the law an opportunity to petition
the Coutt to teconsider their sentences. In April 2017, ... the General
Assembly further amended Section 4214(f) by adopting House Bill 18.
House Bill 18 clarified that the right to petition the Court for
reconsideration was limited to a person sentenced under the old
version of the law to “a minimum sentence of not less than the
statutory maximum penalty for a violent felony pursuant to 4214(a) of
this title ....” The synopsis to House Bill 18 explained that the
amendment to Section 4214(f) was intended to clarify “the legislature’s
intent to focus upon the minimum mandatory sentences imposed by
the habitual offender statute, as opposed to those sentences whete
sentencing judges have complete discretion with respect to
sentencing.”

State v. Foster, 2018 WL 4691178, at *2 (Del. Super. Ct. Sept. 26, 2018).

On April 24, 2018, the Delaware Supreme Court issued its decision in
Clark v. State, addressing a defendant’s eligibility for sentence review
under Section 4214(f), In Clark, the sentencing judge exercised his
discretion and exceeded the minimum sentence under Section 4214{a)}
of the old version of the habitual criminal statute. The minimum
sentence the judge could have imposed for the felony for which Clark
was declared habitual was five years; the sentencing judge, however,
imposed a fifteen-year period of incarceration. The Delaware Supreme
Court held “fbjecause the sentencing judge exercised his discretion
under § 4214(a) to sentence Clark to fifteen years of Level V
incatceration instead of five years of Level V incarceration, Clark did
not receive a ‘minimum sentence of not less than the statutory
maximum penalty for a violent felony.” The Supreme Coutt therefore
held Clark was not eligible for relief under Section 4214(f). Shortly
thereafter, in Durham v. State, the Supreme Coutt reiterated that ruling,
holding that Durham, who was facing a minimum sentence of 20 years
under Section 4214(a), but teceived a sentence of life imprisonment,
was not eligible for sentence review under Section 4214(f).

Foster, 2018 WL 4691178, at *2.

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 5 of 9 PagelD #: 29

Ill. PROHIBITION AGAINST SECOND OR SUCCESSIVE PETITIONS
The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) “greatly restricts
the power of federal courts to award relief to state prisoners who file second or successive habeas
corpus applications.” Tyler ». Cain, 533 US. 656, 661 (2001), A habeas application is classified as
second ot successive within the meaning of 28 U.S.C. § 2244 if a prior application has been decided
on the merits, the prior and new applications challenge the same conviction, and the new application
asserts a claim that was, ot could have been, raised in a ptior habeas application. See Benchoff ».
Colleran, 404 F.3d 812, 817 (3d Cir. 2005); In re Olabode, 325 F.3d 166, 169-73 (3d Cit. 2003). Section
2244(b) of AEDPA “creates a ‘gatekeeping’ mechanism for the consideration of second or
successive applications in district court.” Felker ». Turpin, 518 U.S. 651, 657 (1996); see also Stewart v,
Martinex-Villareal, 523 U.S. 637, 641 (1998). Specifically, § 2244(b) provides:
(1) A claim presented in a second ot successive habeas corpus
application under section 2254 that was presented in a prior application
shall be dismissed.
(2) A claim presented in a second or successive habeas corpus
application under section 2254 that was not presented in a priot
application shall be dismissed unless —
(A) the applicant shows that the claim relies on a new rule of
constitutional law, made retroactive to cases on collateral review
by the Supreme Court, that was previously unavailable; or
(B)() the factual predicate for the claim could not have been
discovered previously through the exercise of due diligence; and
(ii) the facts underlying the claim, if proven and viewed in light
of the evidence as a whole, would be sufficient to establish by
clear and convincing evidence that, but for constitutional error,
no reasonable factfinder would have found the applicant guilty
of the underlying offense.

(3)(A) Before a second or successive application permitted by
this section is filed in the district court, the applicant shall move

5

 

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 6 of 9 PagelD #: 30

in the appropriate court of appeals for an order authorizing the
district court to consider the application.

28 U.S.C. § 2244(b)(1)-(3)(A); see aéso Rule 9 of the Rules Governing § 2254 Cases in the United
States District Courts.

Pursuant to 28 U.S.C. § 2244(b)(1), if a habeas petitioner files a second ot successive habeas
application “in a district court without the permission of a coutt of appeals, the district court’s only
option is to dismiss the petition or transfer it to the court of appeals pursuant to 28 U.S.C. § 1631.”
Robinson v. Jobnson, 313 F.3d 128, 139 (3d Cir. 2002); see also Burton v. Stewart, 549 U.S. 147, 153 (2007)
(where petitioner neither sought nor received authorization from Coutt of Appeals before filing
second ot successive petition, district court should have dismissed petition for lack of jurisdiction).
As summarized by the Supreme Coutt:

First, any claim that has already been adjudicated in a previous petition
must be dismissed. Second, any claim that has not already been
adjudicated must be dismissed unless it relies on either a new and
retroactive rule of constitutional law or new facts showing a high
probability of actual innocence. Third, before the district coutt may
accept a successive petition for filing, the court of appeals must
determine that it presents a claim not previously raised that is sufficient
to meet § 2244(b)(2)’s new-rule or actual-innocence provisions.
Gonzalez v. Crosby, 545 U.S. 524, 529-30 (2005). In short, given Petitionet’s ptior federal habeas
proceeding, the Court must determine if the instant Petition constitutes a second or successive
habeas request that is precluded from teview under § 2244’s gatekeeping provisions.

As an initial matter, the Court finds that Claim One fails to assert an issue cognizable on
federal habeas review. It is well-established that “[s]tate courts are the ultimate expositors of state
law,” and claims based on errors of state law are not cognizable on habeas review. See Estelle »,

McGuire, 502 U.S. 62, 67-68 (1991). In addition, the “federal role in reviewing an application for

habeas corpus is limited to evaluating what occutted in the state or federal proceedings that actually
6

 

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 7 of 9 PagelD #: 31

led to the petitioner’s conviction; what occurred in the petitionet’s collateral proceeding does not
enter into the habeas calculation.” Hassine v. Zimmerman, 160 F.3d 941, 954 (3d Cir. 1998). Here,
Claim One asserts an ertor of state law because it challenges the Superior Court’s interpretation and
application of a new amendment to Delaware’s habitual offender statute, namely, § 4214(f). In turn,
Petitionet’s request for sentence teview under § 4214(f) was filed pursuant to Delaware Superior
Court Rule 2017-1, which constitutes a collateral proceeding because such a request is presented as a
motion fot modification of sentence. See Del. Super. Ct. Spec. R. 2017-1 (d)(1) (An application
under this tule shall be made by a petition for sentence modification.”). For these reasons, the
Court will dismiss Claim One for failing to assert an issue cognizable on federal habeas review.

The Court still must determine whether it has jurisdiction to consider Claim Two.
Petitioner’s previous petition challenged the 2004 convictions for which he was sentenced as a
habitual offender; the instant Petition challenges the habitual offender sentence telated to the 2004
convictions challenged in Petitioner’s first petition. Judge Farnan’s denial of the first petition
constituted an adjudication on the merits. Although Petitioner could not have raised any challenges
concerning § 4214(f) until its enactment in 2017, the actual factual predicate for Claim Two could
have been raised in Petitionet’s first petition. For instance, Petitioner asserts that, “[o}n [six] of the
eight offenses [for which he] was declared a habstual, [he was| sentenced beyond prescribed statutory
maximums {] in contradiction to Delaware’s sentencing guidelines” (D.I. 1 at 11), and the sentencing
“court exceeded the applicable penalties prescribed in each offense as was noticed in the
indictment.” (D.1. 1 at 7) Then, focusing on House Bill 18’s use of the phrase “complete

disctetion” in the bill’s clarifying synopsis for § 4214(f,' Petitioner contends that the sentencing

 

‘The synopsis to House Bill 18 explained that the amendment to § 4214(f) was intended to clarity

“the legislature’s intent to focus upon the minimum mandatory sentences imposed by the habitual
7

 

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 8 of 9 PagelD #: 32

court in his case violated Delaware sentencing laws when exercising its “complete discretion to
sentence him beyond the presctibed statutory maximums for the offenses of his convictions.” (D.1.
1 at 19) In short, although creatively presented as a challenge to the 2017 amendment to the
habitual offender statute — § 4214(f) — Claim Two actually challenges the method by which the
sentencing coutt determined his 2004 life sentence under the version of the habitual offender statute
in effect at that time Since Petitioner’s underlying argument in Claim ‘Iwo could have been
asserted in Petitioner’s first Petition, the Court concludes that Claim Two constitutes a second or
successive habeas request under § 2244(b).

Nothing in the record indicates that Petitioner obtained authorization from the Third Circuit

to file the instant second or successive Petition. Consequently, the Court concludes that it lacks

 

offender statute, as opposed to those sentences whete sentencing judges have complete discretion
with respect to sentencing.” State v. Williams, 2018 WL 2938313, at *2 (Del. Super. Ct. June 8, 2018).

*Petitioner’s argument is premised on an incorrect understanding of § 4214(f). One of the
requirements an inmate has to satisfy in order to obtain a certificate of eligibility to file a petition
seeking a sentence modification under § 4214(f) is a “type-of-sentence” requitement. See State v.
Dayer, 2019 WL 413630, at *1 (Del. Super. Ct. Feb, 1, 2019). An inmate satisfies the type-of-
sentence requitement if he is serving a sentence imposed upon him as “an habitual criminal [that is]
a minimum sentence of not less than the statutory maximum penalty for a violent felony pursuant to
(§ 4214](a) ..., or a life sentence pursuant to [§ 4214](b) . . . prior to July 19, 2016.” 11 Del Code

§ 4214(f. A “minimum sentence of not less than the statutory maximum penalty for a violent
felony” means the inmate must have received the minimum sentence a judge was constrained to
impose under the prior version of the Habitual Criminal Act; and so, where a sentencing judge
exercised his ot her discretion to impose greater than the minimum required under pre-2016

§ 4214(a), the inmate cannot seek modification under § 4217(f). See Clark, 2018 WL 1956298, at *3.
In Petitioner’s case, the sentencing judge imposed a sentence greater than the minimum sentence,
and the Superior Court’s statement that his life sentence “had been imposed solely within the
sentencing judge’s discretion” when denying Petitionet’s request for a certificate of eligibility appears
to be a way of indicating that Petitioner did not meet the type-of-sentence requirement. Contrary to
Petitioner’s argument, the Superior Court’s and HB 18’s reference to a sentencing judge’s discretion
did not retroactively authorize his sentencing judge’s “complete discretion” to disregard Delaware
sentencing laws and impose a sentence in excess of statutory maximum penalties. (D.I. 1 at 9)

8

 
Case 1:17-cv-01714-LPS Document 3 Filed 03/31/21 Page 9 of 9 PagelD #: 33

jurisdiction to consider this unauthorized second or successive habeas request. See Rule 4 of the
Rules Governing Section 2254 Cases in the United States District Court, 28 U.S.C. foll. § 2254;
Robinson, 313 F.3d at 139. The Court also concludes that it would not be in the interest of justice to
transfer this Petition to the Third Circuit, because nothing in the instant Petition comes close to
satisfying the substantive requirements for a second or successive petition under 28 US.C.
§ 2244(b)(2). Accordingly, the Court will dismiss the Petition for lack of jurisdiction. Sve Rule 4 of
the Rules Governing Section 2254 Cases in the United States District Court, 28 U.S.C. foll. § 2254
(authorizing summary dismissal of § 2254 petitions); 28 U.S.C. § 2244(b)(1).
IV. CONCLUSION

For the reason set forth above, the Court will dismiss the instant habeas Petition for lack of
jurisdiction. The Court will also decline to issue a certificate of appealability because Petitioner has
failed to make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(¢}(2);

see also 3d Cit, L.A.R. 22.2 (2011); United States ». Eyer, 113 F.3d 470 (3d Cir. 1997). A separate Order

 

will be entered.
0
CY U |
Pa W/E
March 31, 2021 HONORABLE LEONARD P. STARE.
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 
